Citation Nr: 0720524	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  03-02 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for herniated nucleus pulposus at L5-S1.

2.  Entitlement to an initial disability rating in excess of 
10 percent for pseudofolliculitis barbae.

3.  Entitlement to service connection for gastritis.

4.  Entitlement to service connection for residuals of a left 
eye injury.

5.  Entitlement to service connection for residuals of a 
cervical strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1995 to January 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The veteran's appeal was previously before the Board in 
January 2004.  At that time, the Board decided 5 of the 15 
issues the veteran appealed and remanded the remaining issues 
for additional development.  By rating decision issued in 
April 2005, the veteran's appeal was granted as to 5 
additional claims for service connection.  This rating 
decision also provided a partial grant of the veteran's claim 
for an increased rating for pseudofolliculitis barbae by 
granting a 10 percent disability rating.  Thus the 5 issues 
listed above are the only issues remaining outstanding in the 
veteran's appeal and are ready for final adjudication by the 
Board.  


FINDINGS OF FACT

1.  The veteran's service-connected herniated nucleus 
pulposus at L5-S1 is not productive of ankylosis of the 
lumbar spine; moderate limitation of motion of the lumbar 
spine (forward flexion of the thoracolumbar spine limited to 
60 degrees or less, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees); muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis; moderate intervertebral disc 
syndrome with recurring attacks; incapacitating episodes; or 
lumbosacral strain with muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position.

2.  The veteran's service-connected pseudofolliculitis barbae 
is not productive of constant exudation or itching, extensive 
lesions, or marked disfigurement; moderate disfiguring scars 
of the head, face or neck; involvement of 20 to 40 percent of 
the entire body or 20 to 40 percent of the exposed areas 
affected; or use of systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.

3.  The veteran's current gastritis in not related to any 
injury or disease incurred in service.

4.  The veteran does not have any residuals from a corneal 
abrasion/laceration to the left eye incurred in service.

5.  The veteran does not have any residuals from a cervical 
strain incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for herniated nucleus pulposus at L5-S1 are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.71a, Diagnostic Code 5285 through 
5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5235 through 5243 (2006).

2.  The criteria for an initial disability rating in excess 
of 10 percent for pseudofolliculitis barbae are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 1806 
(2001); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7 and 
4.118, Diagnostic Codes 7800 and 7806 (2006).

3.  Gastritis was not incurred in service.  38 U.S.C.A. 
§§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 (2006).

4.  A left eye condition was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2006).

5.  A chronic cervical strain was not incurred in service.  
38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) describe VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, the veteran's claims were initially 
adjudicated in July 2000, prior to the enactment of VA's 
current notice requirements.  Thus notice was provided to the 
veteran in March 2001, subsequent to the initial AOJ 
decision, and the veteran's claims were readjudicated in the 
Statement of the Case issued in January 2003.  Additional 
notice was provided to the veteran in June 2003, and his 
claims were thereafter readjudicated.    

Although these notices were deficient in that they failed to 
provide notice to the veteran of the fourth Pelegrini II 
element, the Board finds that the veteran has not been 
prejudiced by the lack of such notice.  The veteran was 
advised in the notices provided that it is his responsibility 
to provide evidence in support of his claims or to provide VA 
with enough information to obtain any evidence supporting his 
claims.  In addition, the veteran was asked in a March 2004 
letter for any copies of his service medical records and told 
to provide any additional evidence he may have.  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices.  Furthermore, the veteran has been provided with the 
laws and regulations regarding VA's duty of notice.  

In this manner, the Board finds that the veteran had actual 
notice of VA's desire to obtain any information and/or 
evidence in support of his claims.  Further, the Board finds 
that the purpose behind the notice requirements has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to the merits of this case.

The Board notes that the veteran's claims for service 
connection for a back condition (herniated nucleus pulposus 
at L5-S1) and pseudofolliculitis barbae were granted in the 
July 2000 rating decision.  The veteran disagreed with the 
evaluation of these now service-connected disabilities in his 
Notice of Disagreement claiming that they warrant higher 
disability ratings.  Thereafter the RO provided notice to the 
veteran in June 2003 of the Pelegrini II elements of how to 
establish an increased rating.  However, since the veteran's 
claims were initially for service connection, which has been 
granted, the Board finds that VA's obligation to notify the 
veteran under 38 U.S.C.A. § 5103 was met as the claims for 
service connection were obviously substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also notes that the veteran has not been provided 
notice pursuant to Dingess v. Nicholson, 19 Vet. App. 473 
(2006), that a disability rating and an effective date for 
the award of benefits will be assigned if the benefits sought 
are awarded.  However, given the denial of the veteran's 
claims, any questions as to a disability rating or effective 
date are moot.  Thus the Board finds that the veteran has not 
been prejudiced by VA's failure to provide notice on these 
elements of his claims.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran did not identify any post-service medical treatment 
for the claimed conditions.  Instead, he requested VA 
examinations to show he currently has the disability claimed.  
As for the veteran's service medical records, copies of them 
are in the file.  They appear to be mostly complete.  
Multiple attempts have been made to obtain the original 
service medical records from the National Personnel Records 
Center without success, the last attempt being in August 
2004.  In addition, the veteran was requested in writing in 
March 2004 to provide any copies that he may have in his 
possession, but he did not respond to that request.  The 
veteran was notified in the rating decision, Statement of the 
Case and Supplemental Statements of the Case of what evidence 
the RO had obtained and considered in rendering its 
decisions.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.  

For service connection claims, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran appeared for VA examinations related 
to his claimed disabilities in September 2004.  The Board 
finds that these examinations are complete with all opinions 
requested having been provided.

For increased rating claims, the duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The RO provided the 
veteran appropriate VA examination in September 2004.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected herniated nucleus pulposus at L5-S1 and 
pseudofolliculitis barbae since he was last examined.  The 
veteran has not reported receiving any recent treatment, and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected conditions fairly.   

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims.  

II.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2006).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2006), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2006).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  

The Board notes that the rating criteria for both of the 
disabilities the veteran is seeking an increase were revised 
during the pendency of his appeal. When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process is concluded, VA will evaluate 
the veteran's claim under both the old criteria in the VA 
Schedule for Rating Disabilities and the current regulations 
in order to ascertain which version is most favorable to his 
claim, if indeed one is more favorable than the other.  The 
amended rating criteria, if favorable to the claim, can be 
applied only for periods from and after the effective date of 
the regulatory change.  

Herniated Nucleus Pulposus at L5-S1

The veteran's service-connected herniated nucleus pulposus at 
L5-S1 (back disability) was initially evaluated as 10 percent 
disabling under Diagnostic Code 5293 for intervertebral disc 
syndrome.  During the pendency of the veteran's claim, VA 
twice revised the criteria for diagnosing and evaluating 
diseases and injuries of the spine set forth in 38 C.F.R. 
§ 4.71a.  The first revision, effective September 23, 2002, 
amended the criteria for diagnosing and evaluating 
intervertebral disc syndrome under Diagnostic Code 5293.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  The second revision, 
effective September 26, 2003, changed the diagnostic codes 
for spine disorders to 5235 through 5243.  In addition, 
spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  68 Fed. 
Reg. 51443 (Aug. 27, 2003).

Prior to September 23, 2002, Diagnostic Code 5293, provided 
for a 10 percent disability rating for mild intervertebral 
disc syndrome, a 20 percent disability rating for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent disability rating for severe intervertebral disc 
syndrome with recurring attacks and intermittent relief, and 
a 60 percent disability rating for symptoms analogous to 
pronounced intervertebral disc syndrome with little 
intermittent relief and persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurologic findings 
appropriate to the site of the diseased disc.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).

Criteria in effect prior to September 2003 also provided for 
a 10 percent evaluation for slight limitation of motion of 
the lumbar spine, a 20 percent evaluation for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
evaluation when limitation of motion was severe.  Diagnostic 
Code 5292 (2002).  

In addition, Diagnostic Code 5295 evaluated  lumbosacral 
strain at 0 percent with slight subjective  symptoms; 10 
percent with characteristic pain on motion; 20  percent with 
muscle spasm on extreme forward bending, loss of  lateral 
spine motion, unilateral, in standing position; and  40 
percent if severe with listing of whole spine to opposite  
side, positive Goldthwaite's sign, marked limitation of  
forward bending in standing position, loss of lateral motion  
with osteoarthritic changes, or narrowing or irregularity of  
joint space, or some of the above with abnormal mobility on  
forced motion.  38 C.F.R. § 4.71a (2002).   

The revisions to 38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002, for rating intervertebral disc 
syndrome provide that preoperative or postoperative 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Thus, intervertebral disc 
syndrome warranted a 10 percent disability rating when there 
were incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months; a 20 percent rating when there were incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
rating when there were incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating when there 
were incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  The revised 
schedule does not provide for an evaluation higher than 60 
percent.  

For purposes of evaluations under Diagnostic Code 5293 
(2003), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using the rating 
criteria of the most appropriate orthopedic diagnostic code 
or codes; neurologic disabilities are evaluated separately 
using the rating criteria for the most appropriate neurologic 
diagnostic code or codes.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (2) (2003).  In the latter regard, impairment 
of the sciatic nerve is addressed under Diagnostic Code 8520.  
Under this code, in effect throughout the appeal period, 
complete paralysis, where the foot dangles and drops, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or (very rarely) lost is assigned an 80 
percent rating.  Incomplete paralysis that is mild is 
assigned a 10 percent rating.  Moderate incomplete paralysis 
is assigned a 20 percent rating, moderately severe 
incomplete paralysis is assigned a 40 percent rating, and 
severe, incomplete paralysis of the sciatic nerve, with 
marked muscle atrophy is assigned a 60 percent evaluation.  

Effective September 26, 2003, VA revised the criteria for 
evaluating general diseases and injuries of the spine.  68 
Fed. Reg. 51,454 (Aug. 27, 2003).  This amendment to 
38 C.F.R. § 4.71a changed the diagnostic codes for spine 
disorders to 5235 through 5243.  38 C.F.R. § 4.71a (2004).  
Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  At that 
time, VA reiterated the September 2002 changes to Diagnostic 
Code 5293 for intervertebral disc syndrome, although re-
numbered as Diagnostic Code 5243.  The Board notes a 
technical correction was published reinserting the two notes 
to Diagnostic Code 5243 that was inadvertently omitted.  69 
Fed. Reg. 32,449 (June 10, 2004).

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexions are zero to 30 degrees, and left 
and right lateral rotations are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
are the maximum that can be used for calculation of the 
combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(2) (2005).  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.  
The criteria for a 40 percent rating are forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine (2005).  

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the neurological sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following:  difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2005).  Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.  Id.  

In evaluating the veteran's disability, the Board must also 
consider whether a higher disability evaluation is warranted 
on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 (2006); see DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2006).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f) (2006).  

Since the effective date of the current 10 percent is the day 
after the veteran's discharge from service in January 2000, 
the Board will consider the service medical records shortly 
before the veteran's discharge in addition to the VA 
examination findings in order to determine the appropriate 
rating for the veteran's back disability.  Furthermore, since 
the veteran's claim for a higher evaluation is an original 
claim that was placed in appellate status by his disagreement 
with the initial rating award, separate ratings may be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

The service medical records show the veteran injured his back 
in June 1999 in a motor vehicle accident.  He initially had 
limitation of motion of the trunk and was treated with 
physical therapy and chiropractic care.  In October 1999, the 
veteran was seen by a neurosurgeon because of continued 
complaints of back pain as a 7 on a scale of 0 to 10.  At the 
time of this examination, there was mild limitation of motion 
in the back with bending.  Straight leg raises were positive 
bilaterally at about 30 to 40 degrees.  Motor and sensory 
examinations were basically normal.  There was local 
tenderness in the low back noted.  Kemp sign was positive.  
Naffziger sign was negative.  The remainder of the physical 
examination was essentially unremarkable.  X-rays reviewed 
were normal.  The impression was herniated nucleus pulposus 
L4-L5.  It was recommended that a magnetic resonance imaging 
study be performed and facet blocks at L4-L5 and L5-S1 be 
done.

On November 30, 1999, the veteran was seen for follow-up with 
this neurosurgeon.  At that time the veteran had had his 
second facet block and he reported having less than 50 
percent of the pain left.  The treatment note indicates that 
a review of the MRI revealed a small to moderate disc 
herniation at the L5-S1 level on the left side.  

The veteran's separation examination was also conducted in 
November 1999.  Examination of the back revealed full range 
of motion, no spasms and neurological intact.  It was noted 
the veteran had chronic back pain and was taking medication 
and having injections.  Thus, the service medical records 
show that, at the time of his discharge, the veteran had a 
herniated nucleus pulposus at the L5-S1 level manifested by 
full range of motion without muscle spasm or neurological 
symptoms but with chronic pain.

Post-service medical evidence consists only of VA 
examinations conducted in September 2004.  The veteran has 
not identified any medical care provider that has treated his 
back disability since his separation from service.  At the VA 
examination, the veteran complained of severe lower back pain 
that awakens him and keeps him from sleeping at night.  He 
reported he is unable to sit or stand in any one position for 
too long a time or else his back "tightens up and becomes 
stiff and painful."  The veteran was working in hotel 
security because this position allowed him to be able to 
stand up and sit down and walk around periodically. 

Physical examination of his back revealed of motion of the 
thoracolumbar spine to 70 degrees of forward flexion and 20 
degrees of extension.  He had full 30 degrees range of motion 
on right and left lateral flexion and rotation.  There was no 
tenderness to palpation of the thoracic spine.  He did have 
mild paraspinous tenderness in his lower lumbar region that 
was exacerbated by forward bending.  He had negative straight 
leg raises bilaterally and was able to heel and toe walk 
without difficulty.  He had 1+ deep tendon reflexes that were 
symmetrical in both his achilles and patella tendons.  Muscle 
strength was 5/5 bilaterally in his lower extremities.  He 
had normal sensation in the dorsal plantar and first web 
space of his foot, as well as over his medical and lateral 
aspects of his thighs.  X-rays of the lumbar spine showed 
decreased disk space at L5-S1 and an approximately 5 to 10 
percent retrolisthesis at that level.  The impression was 
chronic back pain with mild degenerative changes at L5-S1.  

After considering the evidence, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's back disability meets the criteria for a disability 
rating higher than 10 percent under any of the rating 
criteria effective during the pendency of his appeal.  The 
veteran's back disability was initially rated as 10 percent 
disabling under the old criteria for intervertebral disc 
syndrome (Diagnostic Code 5293).  In order to be entitled to 
a higher disability rating under Diagnostic Code 5293, the 
medical evidence must show that there are moderate recurring 
attacks of intervertebral disc syndrome.  The evidence shows, 
however, that the veteran has no neurological symptoms such 
as sciatic neuropathy, absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc.  Rather the last evaluation prior to his separation 
from service (his separation examination in November 1999) 
showed the veteran had full range of motion, no spasm and no 
neurological defects.  At the September 2004 VA examination, 
there also were no signs of neurological defects.  Straight 
leg raises and sensory tests were normal.  

Thus under the old Diagnostic Code 5293, the medical evidence 
fails to show more than mild intervertebral disc syndrome.  
The Board also finds that a higher disability rating is not 
warranted under any other diagnostic code in effect prior to 
September 26, 2003.  For example, since there is no evidence 
of ankylosis of the lumbar spine, evaluation under Diagnostic 
Code 5289 is not warranted.  Evaluation under Diagnostic Code 
5292 for limitation of motion of the lumbar spine would not 
yield a higher rating than 10 percent as the medical evidence 
shows the veteran had full range of motion shortly before his 
discharge from service and only slight limitation of motion 
(70 degrees out of a normal 90 degrees) at his VA 
examination.  Even taking into consideration any functional 
limitations caused by the veteran's back disability, the 
Board finds that veteran's disability picture is not 
consistent with moderate limitation of motion of the lumbar 
spine, which would warrant a 20 percent disability rating.  
He had only mild paraspinous tenderness over the lumbar spine 
at the September 2004 VA examination without objective 
evidence of muscle spasm or additional weakness, 
fatigability, or incoordination on repetitive motion.  
Finally, evaluation under Diagnostic Code 5295 for 
lumbosacral strain is not warranted as there is no objective 
evidence that the veteran has muscle spasm on extreme forward 
bending.  

As for evaluation under the diagnostic criteria that came 
into effect on September 23, 2002, for intervertebral disc 
syndrome, there is no evidence that the veteran has 
incapacitating episodes that require bed rest prescribed by a 
physician.  Thus evaluation of his back disability on the 
basis of incapacitating episodes is not warranted.

Finally, the Board finds that a higher disability rating is 
also not warranted under the current rating criteria.  The 
veteran's range of flexion of the lumbar spine was to 70 
degrees and extension to 20 degrees.  His combined range of 
motion was 210 degrees.  In order to be entitled to a higher 
disability rating under the current rating criteria, forward 
flexion must be limited to at least 60 degrees or the 
combined range of motion must be limited to at least 120 
degrees.  There is no finding in the VA examination report 
that shows the veteran has additional limitation of motion on 
repetitive motion with additional weakness, fatigability, 
incoordination, or pain.  

Nor is there evidence that the veteran has muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  The September 2004 VA examination 
reports show that the veteran had a normal gait, stance and 
coordination.  No muscle spasm was found on examination.  X-
rays did not show any scoliosis, reversed lordosis or 
abnormal kyphosis of the lumbar spine.  

Finally, a separate rating for any neurologic manifestations 
of the veteran's back disability is not warranted because the 
medical evidence fails to show the veteran has any 
neurological symptoms.

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim for a disability rating in 
excess of 10 percent for his back disability.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

Pseudofolliculitis Barbae

The veteran's service-connected pseudofolliculitis barbae is 
currently rated as 10 percent disabling under Diagnostic Code 
7813-7806.  Diagnostic Code 7813 is used to rate 
dermatophytosis (ringworm, tinea corporis, tinea capitis, 
tinea pedis, tinea barbae, tinea unguium and tinea cruris).  
Diagnostic Code 7813 refers to the rating criteria set forth 
in Diagnostic Code 7806.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, including, effective August 
30, 2002, the rating criteria for evaluating skin disorders.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  

Under the old rating criteria, tinea barbae is rated as 
eczema under Diagnostic Code 7806.  Diagnostic Code 7806, in 
effect prior to August 30, 2002, provided a 10 percent rating 
for eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is warranted for eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement.  Eczema 
with ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or that is exceptionally 
repugnant, warrants a 50 percent rating, which is the maximum 
rating permitted.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2002).

Under the new rating criteria, Diagnostic Code 7806 provides 
for a 10 percent rating where less than 5 percent, but less 
than 20 percent of the entire body is covered, or at least 5 
percent but less than 20 percent of exposed areas affected 
are covered, or there is intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating is warranted where the 
condition affects 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, or; systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  More than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period warrants a 60 
percent maximum rating.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2006).

It is unclear when the veteran's last treatment for 
pseudofolliculitis barbae was in service as many of the 
treatment notes in the service medical records do not have 
dates on them.  What is clear is that the veteran did not 
report any problems at his separation examination in November 
1999 nor did the examiner find any current problems as none 
are reported on the examination report.  

At his VA examination in September 2004, the veteran reported 
having bumps on his chin and the back of his head beginning 
in 1996 and being told it was pseudofolliculitis barbae.  He 
also reported having "steroid shots" on the back of his 
head.  Service medical records show the veteran was treated 
with triamcinolone injections for acne keloidalis nuchae in 
1998 and 1999.  As for current problems, the veteran reported 
having intermittent problems for which he currently uses 
Clearasil cream.  He has not seen a physician for this 
condition since 2000.  Physical examination revealed that he 
had one lesion on the back of his head and one lesion on his 
chin.  The assessment was pseudofolliculitis barbae versus 
acne vulgaris.  The examiner did opine, however, that the 
lesion on the veteran's chin was as likely as not related to 
pseudofolliculitis barbae.

After considering all the evidence, the Board finds that the 
preponderance of the evidence is against finding that a 
disability rating higher than 10 percent is warranted for the 
veteran's service-connected pseudofolliculitis barbae under 
either the old or the new rating criteria.  The evidence 
fails to show that there is constant exudation or itching, 
extensive lesions or marked disfigurement.  There was no 
evidence at the veteran's separation examination in November 
1999 of any active disease and the veteran only had two 
lesions at the time of his VA examination.  Furthermore, he 
did not report having constant exudation or itching nor did 
the VA examiner note that the veteran had marked 
disfigurement due to pseudofolliculitis barbae.  In addition, 
the evidence fails to show that the two lesions on the 
veteran's chin and head covered 20 percent or more of the 
exposed area affected.  Nor does the evidence show that the 
veteran has required the use of systemic treatment such as 
the use of corticosteroids.  Rather the veteran reported he 
uses topical treatment (Clearasil or Retin A) when he has a 
break out.  

For the foregoing reasons, the preponderance of the evidence 
is against finding that a disability rating in excess of 10 
percent is warranted for pseudofolliculitis barbae.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.


III.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Gastritis

The veteran has not identified any current treatment by a 
medical care professional for this claimed disability.  At a 
VA examination in September 2004, the veteran reported that 
he had "a lot of gas and bubbling in the stomach" while in 
service and he was told he had "gastric problems" and was 
given liquid medications, which helped.  He stated that these 
symptoms come and go for which he takes Mylanta, which he 
started in 2000.  He stated he takes Mylanta three to four 
times a month.  He denied any vomiting, hematemesis or 
melena.  He reported diarrhea only after taking the Mylanta.  
He denied any circulatory disturbance after meals or any 
constipation.  He stated that he has colic two to three times 
a month lasting for about one to two hours.  He denied any 
distention, nausea or vomiting with this.  He also denied any 
anemia or ulcer disease.  On physical examination, the 
abdomen was soft, nontender, without palpable masses or 
organomegaly.  The impression was gastritis.  In regard to 
the stomach condition, the examiner stated that he could not 
medically link or attribute it to the veteran's service.  

Service medical records show one treatment record in July 
1996 when the veteran was seen for complaints of diarrhea 
with cramping and gas.  The assessment was gastritis and 
diarrhea.  He was given Pepto Bismal and Mylicon to take to 
treat it.  There is no other treatment seen in the remaining 
service medical records.  The veteran's separation 
examination is silent for any report of or finding of 
gastritis.

Thus the Board finds that the preponderance of the evidence 
is against the veteran's claim because the evidence fails to 
show the veteran had a chronic stomach condition assessed as 
gastritis in service and the VA examiner was unable to 
medically link the veteran's current reported symptoms and 
his military service.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  

The one episode of "gastritis" shown in the service medical 
records is not sufficient to show that the veteran had a 
chronic stomach disorder during service.  Rather this is an 
isolated finding without any evidence of sequela during 
service.  Nor is there any evidence, other than the veteran's 
own statements, that show continuity of symptomatology since 
his separation from service.  The veteran has not identified 
any treatment by a medical care professional for this 
condition.  The veteran's allegation as to continuity of 
symptomatology, standing alone, is not plausible in light of 
the absence of continuous symptomatology in the medical 
evidence of record.  See McManaway v. West, 13 Vet. App. 60, 
66-67 (1999).    Finally, the VA examiner was unable to 
provide a medical link between the veteran's current 
gastritis and his military service.  

Thus there is no medical evidence of a nexus between the 
veteran's current stomach condition (diagnosed as gastritis 
at the September 2004 VA examination) and any chronic 
disability incurred in service.  The preponderance of the 
evidence is, therefore, against the veteran's claim for 
service connection for gastritis.  The preponderance of the 
evidence being against the veteran's claim, the benefit of 
the doubt doctrine is not applicable.  Consequently, the 
veteran's claim must be denied.


Left Eye Condition

The veteran claimed service connection for a left eye 
abrasion.  The service medical records show that the veteran 
incurred a left corneal abrasion/laceration in March 1998 
when a cable scratched his eye.  Thus an injury to his left 
eye was incurred in service.  This injury, however, did not 
result in any permanent disability.  

There are no additional records of treatment seen in the 
service medical records for the veteran's left eye after 
March 1998.  The veteran underwent a VA eye examination in 
September 2004.  At this examination, the veteran reported 
that he injured his right eye in service.  He also denied 
having any problems with the eye since that time except for 
occasionally getting belpharospasm in the lids of the right 
eye.  After examining the veteran's eyes, the examiner stated 
he could find no ocular pathology.

The Board finds, therefore, that service connection is not 
warranted because there is no current disability resulting 
from the injury to the left eye in service.  Without a 
current disability, service connection cannot be granted.  
Thus the preponderance of the evidence is against the 
veteran's claim, and the benefit of the doubt doctrine is not 
for application.  Consequently, the veteran's claim must be 
denied.

Cervical Strain

The veteran has claimed service connection for a "neck and 
upper back condition."  The service medical records show the 
veteran was involved in a motor vehicle accident in June 1999 
in which he was rear ended at high speeds and he suffered 
both neck and back injuries.  The treatment notes indicate 
the injury to his neck was consistent with "whiplash."  X-
rays taken at that time were negative for any fractures or 
pathologies.  The assessment was subluxation of C1 on C2, C5 
on C6, C6 on C7 and C7 on T1 associated with myalgias and 
myospasms of the cervical paraspinal muscles with tension 
headaches, complicated by a decreased lower cervical curve 
and aggravated by all cervical ranges of motion.  The veteran 
underwent physical therapy and chiropractic treatment for his 
injuries from June 1999 through November 1999.  In October 
1999, the veteran was sent for a neurosurgery consult.  The 
report of that consult indicates that, although the veteran 
also had neck pain initially, it had subsided at that time.  
At the veteran's separation examination in November 1999, he 
did not report any problems with his neck and no disability 
was found.  

The veteran underwent VA examination in September 2004.  At 
that examination, he reported only current symptoms relating 
to his low back and none relating to his neck.  On physical 
examination, he had no tenderness of the cervical spine.  
Range of motion was full and without pain.  No impression of 
any condition was made.  The examiner noted that, with regard 
to the veteran's cervical spine, he does not have any 
evidence of a current condition.

Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim because there is no evidence 
of a current disability of the cervical spine.  Without a 
current disability, service connection is not warranted.  
Consequently, the veteran's claim must be denied.


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for herniated nucleus pulposus at L5-S1 is denied.

Entitlement to a disability rating in excess of 10 percent 
for pseudofolliculitis barbae is denied.

Entitlement to service connection for gastritis is denied.







Entitlement to service connection for residuals of a left eye 
injury is denied.

Entitlement to service connection for residuals of a cervical 
strain is denied.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


